 


110 HR 145 IH: Protect our Veterans Memorials Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 145 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend section 1369 of title 18, United States Code, to extend Federal jurisdiction over destruction of veterans’ memorials on State or local government property. 
 
 
1.Short titleThis Act may be cited as the Protect our Veterans Memorials Act of 2007. 
2.FindingsCongress finds that— 
(1)crimes against United States military veterans’ memorials on public property dishonor all American servicemen and women and their sacrifices for the Nation’s defense; and 
(2)Federal prosecution of crimes against such veterans’ memorials on public property is in the national interest of honoring the Nation’s military veterans. 
3.Federal jurisdiction over destruction of veterans’ memorials on State or local government propertySection 1369(b)(2) of title 18, United States Code, is amended by inserting , or a State or local government after Federal Government. 
 
